TIXE ATTOIUNF.Y  GENERAL
                     OF TltcXAS




Coordinating Board                      Opinion No. M- 611
Texas College and University System
Sam Houston State Office Building       Re:   Meaning of Section
Aus tin, Texas 76701                          19A of the Texas
                                              Tort Act relative
                                              to the liability of
                                              public junior col-
Gentlemen:                                    lege districts.
Your recent let er requests our opinion relative to the Texas
Tort Claims Act 1 (codified by Vernon as Art. 6252-19, V.C.S.)
in answer to
          I . . . whether Section 19A which makes
     this Act applicable to school districts only
     as concerns motor vehicles, also serves to
     limit the liability of public junior college
     ait3tricts?-
     Section 19A of the Act reads:
          "Sec. 19A. The provisiona of this A&
     shall not apply to school districts except
     as to motor vehicles."

     Other parts of the Act, in their relevant portions, read
as follows:
          "Sec. 2. The following words  and
     phrases as used in this Act unless a dif-
     ferent meaning is plainly required by the
     context shall have the following meanings:

          "(1) 'Unit of government' or 'units of
     government' shall mean the State of Texas and
     all of the several agencies of government which
     collectively constitute the government of the
     State of Texas, specifically including, but not




herein   referred to as the Act.
                            -2919-
Coordinating Board, page 2 (M-611 )


     to the exclusion of, other agencies bearing dif-
     ferent designations.,all departments, bureaus,
     boards, commissions, offices, agencies, councils,
     and courts: all wlitical subdivisions. all
     cities, co&ties; school districts,,_.. . and
     -Juniorcollege districts; and all institutions,
     agencies and organs of government whose status
     ana authority ii'derived'either from the"konsti-
     tution of the State of Texas or from laws passed
     by the Legislature pursuant to such Constitution.
     Provided, however, no new unit or units of govern-
     ment are hereby created." (Emphasis added.)
         "Sec. 3. Each unit of government in the
    state shall be liable for money damages per
    personal injuries or death when proximately
    caused by the negligence or wrongful act or
    omission of any officer    or employee acting
    within the scope of his employment or office
    arising from the operation    or,use of a motor-
    arlven vehicle an&motor-driven equipment
    -.t.: -yn$+r..drgmen+nces    where
                            ..._..        suc$+qfficer
                                   _.. _ ..~
    or employee would be persona$ly.l$able to the
    claimant in accordance with the law of this
    state, or death or personal injuries so caused
    from some condition or some use of tangible
    property, real or personal, under t&_cunstatices
    whege-euch,.uqit
                 _. of g?vqq+$,          if a private
    person, would be liable to.th& claimant in
    accordance with the law of this state. Such
    liability is subject to the exceptions con-
    tained herein, and it shall not extend to
    punitive or exemplary damages. . . .I (Emph+sis
    addea . 1
     We are aware of the holding in Shepherd v. San Jacinto
Junior College District, 363 S.W.Zd 342 (Tex.Sup. 1963), re-
garding the identity of school districts and junior college
distrikts as regards taxing authority under Aiticle VII, -
Section 3, Texas Constitution. However, the Texas Tort Claims
Act specifically requires a liberal con&ucti&    (6ec. 13)
and the terms of the Act leave us no choice but to conclude
that Section 19A does not apply to junior college districts.




                           -2920-
coordinating Board, page 3 (M- 631)


     You are therefore advised that it is the opinion of this
office that a junior college district is exposed to the full
liability imposed by the Texas Tort Claims Act.

                        SUMMARY

          Section 19A of the Texas Tort Claims Act
     provides that the Act shall not apply to school
     districts except as to motor vehicles. However,
     this Section does not limit the liability~of
     public junior college districts.




                                       General of Texas

Prepared by Ben M. Harrison
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Acting Co-Chairman
Malcolm Quick
Houghton Brownlee
Roger Tyler
Louis Neumann
Robert Smith
MEADE F. GRIFFIN
Staff Legal Assistant
.ALFREDL. WALKBR
 Executive Assistant
NOLA WHITE
First Asdstant




                              -2921-